NATIONWIDE MUTUAL FUNDS Supplement dated June 20, 2012 to the Currently Effective Prospectuses for the following funds (each a “Fund” and collectively the “Funds”): Nationwide Alternatives Allocation Fund Nationwide Investor Destinations Aggressive Fund Nationwide Fund Nationwide Investor Destinations Moderately Aggressive Fund Nationwide Growth Fund Nationwide Investor Destinations Moderate Fund Nationwide International Value Fund Nationwide Investor Destinations Moderately Conservative Fund Nationwide U.S. Small Cap Value Fund Nationwide Investor Destinations Conservative Fund Nationwide Bond Fund Nationwide Destination 2010 Fund Nationwide Enhanced Income Fund Nationwide Destination 2015 Fund Nationwide Government Bond Fund Nationwide Destination 2020 Fund Nationwide Money Market Fund Nationwide Destination 2025 Fund Nationwide Short Duration Bond Fund Nationwide Destination 2030 Fund Nationwide Bond Index Fund Nationwide Destination 2035 Fund Nationwide International Index Fund Nationwide Destination 2040 Fund Nationwide Mid Cap Market Index Fund Nationwide Destination 2045 Fund Nationwide S&P 500 Index Fund Nationwide Destination 2050 Fund Nationwide Small Cap Index Fund Nationwide Destination 2055 Fund Nationwide Small Company Growth Fund Nationwide Retirement Income Fund Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Prospectus. Modifications to Exchange and Redemption Fees Effective August 1, 2012, exchange and redemption fees, as described in the section of each Fund’s prospectus under the heading entitled “Exchange and Redemption Fees,” will no longer be applied upon the redemption or exchange of shares of the Funds.The Nationwide Funds continue to discourage excessive or short-term trading, and reserve all other rights to take appropriate action with respect to shareholders who engage in excessive or short-term trading, as described in each Fund’s prospectus under the heading entitled “Excessive or Short-Term Trading.” PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
